FILED

UNITED STATES DISTRICT COURT JUN 03 2019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District and

= Bankruptcy Courts .

BARBARA STONE, )
Plaintiff,
) Civil Action No. 1:19-cv-01509 (UNA)
JENNIFER G. ZIPPS, ef al.,
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of Plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case for lack of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3),
failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii), and based on judicial immunity, see 28
U.S.C. § 1915(e)(2)(B) (iii).

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F, Supp. 237, 239 (D.D.C. 1987). A complaint “that is excessively long, rambling, disjointed,
incoherent, or full of irrelevant and confusing material will patently fail [Rule 8(a)’s] standard,
and so will a complaint that contains an untidy assortment of claims that are neither plainly nor
concisely stated, nor meaningfully distinguished from bold conclusions, sharp harangues and
personal comments.” Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff'd sub nom., Cooper
v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). “[E]ven a pro se complainant
must plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of
misconduct.’” Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009); see

also Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).
|
Plaintiff has filed a prolix complaint, consisting of 105 pages, in which she attempts to
bring myriad civil and criminal causes of action. She sues three federal magistrate judges, a federal
bankruptcy judge, and the clerk of the court (collectively “Judicial Defendants”), all of whom are
associated with the United States District Court for the District of Arizona (“District of Arizona”).
She also sues two United States Marshals (‘USMS Defendants”), who are employed with the
District of Arizona. Additionally, she sues an individual, Roy R. Lustig (“Lustig”), who is a
plaintiff in federal bankruptcy matters brought against Stone in the United States District Court for
the District of Florida and the District of Arizona. Lastly, she sues the U:S. Attorney General, the
Director of the Federal Bureau of Investigation, the U.S. Inspector General, and the President of
the United States (collectively, “Government Defendants”). She requests injunctive relief and
monetary damages.

A close reading of the complaint reveals that the crux of all of Plaintiffs claims is her
profound disagreement with the outcome of these legal proceedings in the District of Arizona. In
fact, Plaintiff already attempted to move this Court to intervene in those matters to no avail. See
Stone v. Zipps, et al., No. 19-cv-1401 (UNA) (dismissed May 16, 2019). Given that her prior
matter was dismissed, Plaintiff now attempts another bite at the apple by filing the instant
complaint and couching her claims under different theories, though her disputes, named
defendants, and issues and claims, are largely the same. “The doctrine of res judicata prevents
repetitious litigation involving the same causes of action or the same issues.” /.A.M. Nat'l Pension
Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 946 (D.C. Cir. 1983); Drake v. Fed. Aviation Admin.,
291 F.3d 59, 66 (D.C. Cir. 2002) (holding that parties are precluded from litigating claims that

“were or could have been raised in that action.”) (internal citation omitted). To the extent that
Plaintiff raises any viable new claims or issues, and names new parties, this matter is nonetheless
dismissed.

This Court lacks jurisdiction to review the decisions of another district court. See 28 U.S.C,
§§ 1331, 1332 (general jurisdictional provisions); United States vy. Choi, 818 F. Supp. 2d 79, 85
(D.D.C. 2011) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); Fleming v. United
States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied, 513 U.S. 1150 (1995). The claims
against Lustig, the Judicial Defendants, and the USMS Defendants are all predicated on their
involvement in filing, overseeing, and/or executing legal determinations in another federal court.
Aside from their involvement in that litigation, and bald allegations of vast conspiracies, it is
unclear what facts, if any, are applicable to intended claims against Lustig and USMS, and Plaintiff
has dually failed to state a claim against them.

Furthermore, the alleged actions of the Judicial Defendants all occurred while they were
acting in a judicial or quasi-judicial capacity. Such actions are thus protected under the doctrine
of immunity. Judges are absolutely immune from suits for “all actions taken in the judge's judicial
capacity, unless these actions are taken in the complete absence of all jurisdiction.” Sindram v.
Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); Caldwell v. Kagan, 865 F. Supp. 2d 35, 42 (D.D.C.
2012) (“Judges have absolute immunity for any actions taken in a judicial or quasi-judicial
capacity.”’). It is also well-settled that clerks and other court officials are immune from suit for
actions done in a judicial or quasi-judicial capacity. See Stump vy. Sparkman, 435 U.S. 349, 356
(1978); Wagshal v. Foster, 28 F.3d 1249, 1252 (D.C. Cir. 1994); Sindram, 986 F.2d at 1460; Hilska
v. Suter, 2008 WL 2596213 (D.D.C. 2008), aff'd, 308 Fed. Appx. 451 (D.C. Cir. 2009). This
District has further explained that “RICO claims must be denied if they simply constitute another

way of attacking a judge's rulings,” and that judicial immunity “applies where the RICO-
3
the RICO-challenged acts are judicial in nature.” See, e.g., Thomas v. Wilkins, 61 F. Supp. 3d 13,
20 (D.D.C. 2014) (internal citations omitted). An act does not become any less judicial by virtue
of an allegation of malice, corruption or conspiracy. Jd. Therefore, the Judicial Defendants are
immune from suit.

Plaintiffs claims against the Government Defendants are based on her discontent that they
have failed to take criminal action against some of these defendants. This Court has no authority
to compel the government to initiate a criminal investigation or to prosecute a criminal case. See
Shoshone—Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (D.C. Cir. 1995) (citations omitted); see
also Cox v. Sec'y of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases). The decision of
whether or not to prosecute, and for what offense, rests with the prosecution. See, e@.g.,
Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978). “{I]n American jurisprudence at least, a private
citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another.”
Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973); see also Sargeant v. Dixon, 130 F.3d 1067,
1069 (D.C. Cir. 1997); Powell v. Katzenbach, 359 F.2d 234, 234-35 (D.C. Cir. 1965) (per curiam),
cert. denied, 384 U.S. 906 (1966); Sattler v. Johnson, 857 F.2d 224, 227 (4th Cir. 1988); Sibley v.
Obama, 866 F. Supp. 2d 17, 22 (D.D.C. 2012). Nor may Plaintiff compel a criminal investigation
by any law enforcement agency by filing a civil complaint. See Otero v. U.S. Attorney General,
832 F.2d 141, 141-42 (11th Cir. 1987) (per curiam); see also Jafree v. Barber, 689 F.2d 640, 643
(7th Cir. 1982). “[A]n agency's decision not to prosecute or enforce, whether through civil or
criminal process, is a decision generally committed to an agency's absolute discretion.” Heckler
v. Chaney, 470 U.S. 821, 831 (1985). For these reasons, Plaintiff has failed to state a claim against

the Government Defendants, and those claims shall also be dismissed.
For all of these reasons, Plaintiff's complaint is subject to dismissal. An Order consistent

with this Memorandum Opinion is issued separately.

j Al

United States District Judge

Date: May.4| , 2019
